Case 1:21-cv-02027-PKC-SJB Document 1 Filed 04/15/21 Page 1 of 10 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 Berish Weinberger, individually and on behalf of all others
 similarly situated;                                                   Civil Action No: 1:21-cv-2027
                                          Plaintiff,
                                                                       CLASS ACTION COMPLAINT

                                                                       DEMAND FOR JURY TRIAL




        -v.-
 Pressler, Felt & Warshaw, L.L.P.,
 Absolute Resolutions Investments, LLC

                                       Defendant(s).


Plaintiff Berish Weinberger (hereinafter referred to as “Plaintiff”) brings this Class Action

Complaint by and through his attorneys, Stein Saks, PLLC, against Defendants Pressler, Felt &

Warshaw, L.L.P. and Absolute Resolutions Investments, LLC (hereinafter referred to as “Defendant

Pressler” and “Defendant Absolute” respectively), individually and on behalf of a class of all others

similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (“the FDCPA”) in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

   that "abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress


                                                 1
Case 1:21-cv-02027-PKC-SJB Document 1 Filed 04/15/21 Page 2 of 10 PageID #: 2




  concluded that "existing laws…[we]re inadequate to protect consumers," and that "'the effective

  collection of debts" does not require "misrepresentation or other abusive debt collection

  practices." 15 U.S.C. §§ 1692(b) & (c).

     2.      Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to "insure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

  determining that the existing consumer protection laws ·were inadequate. Id § l692(b), Congress

  gave consumers a private cause of action against debt collectors who fail to comply with the

  Act. Id. § 1692k.

                                 JURISDICTION AND VENUE

     3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

  15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the State law claims in this

  action pursuant to 28 U.S.C. § 1367(a).

     4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

  where the Plaintiff resides, as well as where a substantial part of the events or omissions giving

  rise to the claim occurred.

                                  NATURE OF THE ACTION

     5.      Plaintiff brings this class action on behalf of a class of consumers under § 1692 et

  seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt Collections

  Practices Act ("FDCPA"), and

     6.      Plaintiff is seeking damages and declaratory relief.

                                             PARTIES

     7.      Plaintiff is a resident of the State of New York, County of Kings.



                                                2
Case 1:21-cv-02027-PKC-SJB Document 1 Filed 04/15/21 Page 3 of 10 PageID #: 3




     8.      Defendant Absolute is a "debt collector" as the phrase is defined in 15 U.S.C.

  § 1692(a)(6).

     9.      Upon information and belief, Defendant Absolute uses the mail, telephone, and

  facsimile and regularly engages in business the principal purpose of which is to attempt to collect

  debts alleged to be due another.

     10.     Defendant Pressler is a "debt collector" as the phrase is defined in 15 U.S.C.

  § 1692(a)(6).

     11.     Upon information and belief, Defendant Pressler uses the mail, telephone, and

  facsimile and regularly engages in business the principal purpose of which is to attempt to collect

  debts alleged to be due another.

                                       CLASS ALLEGATIONS

     12.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).

     13.     The Class consists of:

             a. all individual consumers with addresses in the State of New York;

             b. to whom Defendant Pressler sent a collection letter attempting to collect a

                  consumer debt;

             c. for which the debt is the subject of pending litigation that has not yet reached

                  judgement at the time of the receipt of the collection letter;

             d. in which the letter states that “interest” “may be incurred after the date of this

                  letter”;

             e. which letter was sent on or after a date one (1) year prior to the filing of this

                  action and on or before a date twenty-one (2l) days after the filing of this action.



                                                 3
Case 1:21-cv-02027-PKC-SJB Document 1 Filed 04/15/21 Page 4 of 10 PageID #: 4




     14.      The identities of all class members are readily ascertainable from the records of

  Defendant Pressler and those companies and entities on whose behalf they attempt to collect

  and/or have purchased debts.

     15.      Excluded from the Plaintiff Class are the Defendants and all officers, members,

  partners, managers, directors and employees of the Defendants and their respective immediate

  families, and legal counsel for all parties to this action, and all members of their immediate

  families.

     16.      There are questions of law and fact common to the Plaintiff Class, which common

  issues predominate over any issues involving only individual class members. The principal issue

  is whether the Defendant Pressler’s written communications to consumers, in the forms attached

  as Exhibit A, violate 15 U.S.C. § l692e et seq.

     17.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

  facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

  Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

  handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

  nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

     18.      This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

  well-defined community interest in the litigation:

              a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                 that the Plaintiff Class defined above is so numerous that joinder of all members

                 would be impractical.




                                                 4
Case 1:21-cv-02027-PKC-SJB Document 1 Filed 04/15/21 Page 5 of 10 PageID #: 5




            b. Common Questions Predominate: Common questions of law and fact exist as

                to all members of the Plaintiff Class and those questions’ predominance over any

                questions or issues involving only individual class members. The principal issue

                is whether the Defendant Pressler’s written communications to consumers, in the

                forms attached as Exhibit A violate 15 U.S.C. § l692e.

            c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                Defendant Pressler’s common uniform course of conduct complained of herein.

            d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                class members insofar as Plaintiff has no interests that are adverse to the absent

                class members. The Plaintiff is committed to vigorously litigating this matter.

                Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                any interests which might cause them not to vigorously pursue the instant class

                action lawsuit.

            e. Superiority: A class action is superior to the other available means for the fair

                and efficient adjudication of this controversy because individual joinder of all

                members would be impracticable. Class action treatment will permit a large

                number of similarly situated persons to prosecute their common claims in a single

                forum efficiently and without unnecessary duplication of effort and expense that

                individual actions would engender.

     19.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

  is also appropriate in that the questions of law and fact common to members of the Plaintiff



                                               5
Case 1:21-cv-02027-PKC-SJB Document 1 Filed 04/15/21 Page 6 of 10 PageID #: 6




  Class predominate over any questions affecting an individual member, and a class action is

  superior to other available methods for the fair and efficient adjudication of the controversy.

     20.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

  the time of class certification motion, seek to certify a class(es) only as to particular issues

  pursuant to Fed. R. Civ. P. 23(c)(4).


                                      FACTUAL ALLEGATIONS

     21.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  numbered above herein with the same force and effect as if the same were set forth at length

  herein.

     22.     Prior to November 17, 2020, a debt obligation was allegedly created to the original

  creditor, Citibank N.A., also known as CitiCorp Credit Services (hereinafter “Citibank”).

     23.     Upon information and belief, Citibank sold the defaulted debt to Defendant Absolute.

     24.     Upon information and belief, Defendant Absolute hired Defendant Pressler, a Law

  Firm, to act as their agent in collecting the subject debt from the Plaintiff.

     25.     The original subject obligation arose out of a credit card debt. The subject debt was

  incurred by Plaintiff solely for personal, household or family purposes.

     26.     The Plaintiff is a “consumer” as defined by 15 U.S.C.§ 1692a (3).

     27.     The subject obligation is consumer-related and therefore a "debt" as defined by 15

  U.S.C.§ 1692a (5).

     28.     Defendant Absolute purchased the subject debt when the debt was in default and is

  therefore a “debt collector” as defined by 15 U.S.C.§ 1692a (6).




                                                 6
Case 1:21-cv-02027-PKC-SJB Document 1 Filed 04/15/21 Page 7 of 10 PageID #: 7




      29.     Defendant Pressler was contracted for the purpose of collecting the subject debt on

  behalf of Defendant Absolute. Therefore, Defendant Pressler is a “debt collector” as defined by

  15 U.S.C.§ 1692a (6).

                            Violation – November 17, 2020 Collection Letter

      30.     On or about November 17, 2020, Defendant Pressler sent the Plaintiff a collection

  letter (the “Letter”) regarding the alleged debt originally owed to Citibank. (See Exhibit A.)

      31.     The Letter notes a lawsuit related to the subject debt with Index Number 08968/20,

  which is a debt collection matter before Kings County Civil Court in New York.

      32.     However, as of the date of the Letter (and even as of the date of the filing of this

  Complaint) the matter is still pending before Kings County Civil Court and has not yet reached

  judgment.

      33.     Despite the fact the case is still pending, Defendant Pressler states that “Because of

  interest that may be incurred after the date of this letter, the balance you owe after the date of

  this letter may be greater.” (See Exhibit A.)

      34.     In reality this debt is completely static and absent a judgement will continue to

  remain static until the end of time.

      35.     Although the language of Defendant Pressler’s Letter implies that there is a real

  threat of interest accruing on the underlying debt, it is not true. As it currently stands, the status

  of the debt owed to Defendant Absolute is uncertain. The case may be dismissed in its entirety,

  relieving the Plaintiff of any obligation to either defendant. However, the status of the debt was

  not characterized in real terms in the debt collection Letter sent to Plaintiff.




                                                  7
Case 1:21-cv-02027-PKC-SJB Document 1 Filed 04/15/21 Page 8 of 10 PageID #: 8




      36.     In reality, interest accrues only after judgment, should judgment be found in favor of

  the creditor. Defendant Pressler is surely aware of this legal reality as they represent Defendant

  Absolute in the legal matter pending before the Kings County Civil Court.

      37.     However, Defendant Pressler chose not to illustrate the true picture of the

  circumstances surrounding the underlying debt collection action in the hope that the Plaintiff

  would be misled and scared into paying the debt.

      38.     Although the Defendants couched the threat of incurring further interest with the

  word “may,” the resulting impact on the Plaintiff was the same. The Defendants tactic instilled

  fear in the Plaintiff that if he should choose not to repay the alleged debt at this very moment,

  then the debt will grow larger.

      39.     When faced with a choice to pay off one debt or another, a consumer must consider

  various factors, including how much interest a particular debt is likely to accrue. A debt that is

  likely to accrue more interest is more threatening to a consumer’s financial stability. Therefore,

  a consumer will choose to pay the debt that is growing faster over time rather than a more

  stagnant debt.

      40.     Defendants are attempting to sidestep the legal process by extracting the debt from

  the Plaintiff in crafty and conniving way. They used the word “may” to try and slip through the

  cracks of the FDCPA, while delivering a threat on the Plaintiff consumer that would produce

  the same result as outright lying to the consumer that the judgment was issued and the debt will

  accrue interest until paid.

      41.     This is the type of debt collection letter that the FDCPA intends to eliminate – one

  that uses false, deceptive and misleading information to collect a debt.




                                                8
Case 1:21-cv-02027-PKC-SJB Document 1 Filed 04/15/21 Page 9 of 10 PageID #: 9




     42.      In result, the Plaintiff incurred an informational injury as Defendant misstated the

  nature and character of the debt.

     43.     Additionally, the Plaintiff became fearful that this debt would continue to get larger

  and he would incur further difficulty in paying such debt.

     44.     As a result of Defendant’s deceptive, misleading and unfair debt collection practices,

  Plaintiff has been damaged.

                                           COUNT I

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     45.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     46.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     47.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     48.     Defendant violated §1692e:

             a. As the letter falsely represents the true character and legal status of the debt in

                 violation of §1692e (2); and

             b. By making a false and misleading representation in violation of §1692e(10).

     49.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant

  conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.




                                                9
Case 1:21-cv-02027-PKC-SJB Document 1 Filed 04/15/21 Page 10 of 10 PageID #: 10




                                  DEMAND FOR TRIAL BY JURY

        50.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

    a trial by jury on all issues so triable.


                                          PRAYER FOR RELIEF

 WHEREFORE, Plaintiff Berish Weinberger, individually and on behalf of all others similarly

 situated, demands judgment from Defendants Pressler, Felt & Warshaw, L.L.P. and Absolute

 Resolutions Investments, LLC as follows:


        1.      Declaring that this action is properly maintainable as a Class Action and certifying

    Plaintiff as Class representative, and Tamir Saland, Esq. as Class Counsel;

        2.      Awarding Plaintiff and the Class statutory damages;

        3.      Awarding Plaintiff and the Class actual damages;

        4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

    expenses;

        5.      Awarding pre-judgment interest and post-judgment interest; and

        6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

    just and proper.


        Dated: April 15, 2021                                 Respectfully Submitted,

                                                              STEIN SAKS, PLLC
                                                              _/s/ Tamir Saland________
                                                              Tamir Saland, Esq.
                                                              285 Passaic Street
                                                              Hackensack, NJ 07601
                                                              Ph: 201-282-6500 ext. 122
                                                              Fax: 201-282-6501
                                                              tsaland@steinsakslegal.com
                                                              Counsel for Plaintiff

                                                  10
